Los hechos están expresados en la opinión.
El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
La única diferencia que existe entre el aspecto legal de este caso y el de El Pueblo v. Girón, No, 1104 que acaba de decidirse, (pág. 36) consiste en que el acusado agredió al de-nunciante Moreda fuera del café cuando Moreda, dueño de *44dicho café, pi'otestaba del acometimiento realizado contra Bishoff. En la acusación se imputó un delito cometido en el café “La Palma.” La idea principal al hacerse mención de un lugar es mostrar la jurisdicción sobre el delito. Es una cuestión secundaria describir el lugar para que el acusado pueda identificar el delito por el cual se le acusa. Ahora bien, aunque puede haber casos en que dicha incongruencia sea esencial y perjudicial, en este caso no podía serlo. Los suce-sos que trajeron por consecuencia la comisión del delito ocu-rrieron en el café y lo mismo que en el caso que acaba de fa-llarse estaban tan relacionados moral y materialmente, que sería imposible para el acusado no poder identificar el delito. Generalmente es suficiente una notificación si su objeto no puede ser equivocado, y de conformidad con la prueba pre-sentada en este caso en manera alguna fué inducido a error el acusado.
La sentencia debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.